Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 are pending and are allowed.
Claims 1 is independent.

Information Disclosure Statement – Partially Considered
The information disclosure statement filed 1/4/2022 was partially considered. List item identified with ID “CC” and titled “Notification of Reasons for Refusal mailed November 4, 2020 in JP Patent Application No. 2018-192661” fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it doesn’t contain “A concise explanation of the relevance, as it is presently understood by the individual designated in § 1.56(c) most knowledgeable about the content of the information, of each patent, publication, or other information listed that is not in the English language”.  Therefore, that list item in the IDS has not been considered as to the merits.  All other items of the IDS have been considered. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The 103, 112(b), and nonstatutory double patenting rejections of claims 1-7 are moot due to claim amendment(s).
Independent Claim 1 is further allowable for the following reason(s). The closest prior art of record King; Yueh-Hsun et al. (hereinafter King – US 20130139088 A1) teaches the concept of managing procedures and machining files, including a creating and editing device for machining procedures, which including displaying the procedures (e.g., see fig. 4:S110-S112,S115. Also see fig. 2a). However, King does not appear to expressly teach/suggest the limitations of claim 1, as a whole. Namely, King doesn’t appear to teach:
wherein the storage unit stores a predefined related part related to the operation including any one of screen switching, a screen part operation, an MDI key operation, ON/OFF of input and output signals, a data change, and a soft key operation, which are related to the operation by the operator related to the work including setup work and/or machining work to be arranged on the guidance screen, and wherein the control unit comprises:
display an edit screen including a log data display area, a related parts display area, and a guidance screen display area in the display unit;
display a set of log data of an operation including any one of screen switching, a screen part operation, an MDI key operation, ON/OFF of input and output signals, a data change, and a soft key operation, of a series of operations related to work performed in the past by the operator, related to the work including setup work and/or machining work by the machine tool to be input from the numerical controller in the log data display area;
select log data from the set of the log data displayed in the log data display area in accordance with an instruction of a user;
2acquire the related part related to the operation related to the selected log data from the storage unit and display the related part in the related parts display area;
and arrange the related part displayed in the related parts display area on the guidance screen being created in the guidance screen display area in accordance with an instruction of the user, according to the procedure for the operation by the operator related to the work including setup work and/or machining work
Claims 2-7 depend upon claim 1, and are also allowable at least for the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel Mercado/Examiner, Art Unit 2175                                                                                                                                                                                                        


/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175